PER CURIAM.
Whereas, after a hearing on the merits, a judgment was entered on this appeal on February 2, 1900 (40 C. C. A. 301, 100 Fed. 104), and afterwards, seasonably, a petition for rehearing was filed and allowed, whereby the judgment was vacated; and whereas, the matter of said petition has been fully heard on its merits, and the court is unanimously of the opinion that there is no cause for entering a judgment other than that heretofore' entered as aforesaid: Therefore it is ordered, adjudged, and decreed1 that judgment be entered in the same terms as those in which the judgment was entered as aforesaid on said 2d day of February.